Case 2:20-cv-00866-JAD-BNW Document 15-2 Filed 06/19/20 Page 1 of 3




           Exhibit 2
   Declaration of Scott Huss
                                                                    Case 2:20-cv-00866-JAD-BNW Document 15-2 Filed 06/19/20 Page 2 of 3




                                                                1 HAYES | WAKAYAMA
                                                                  DALE A. HAYES, JR., ESQ.
                                                                2 Nevada Bar No. 9056
                                                                  LIANE K. WAKAYAMA, ESQ.
                                                                3
                                                                  Nevada Bar No. 11313
                                                                4 4735 S. Durango Drive, Ste. 105
                                                                  Las Vegas, Nevada 89147
                                                                5 (702) 656-0808 – Telephone
                                                                  (702) 655-1047 – Facsimile
                                                                6 dhayes@hwlawNV.com

                                                                7 lkw@hwlawNV.com
                                                                  Attorneys for Defendant Scott Huss
                                                                8
                                                                                          UNITED STATES DISTRICT COURT
                                                                9                                DISTRICT OF NEVADA

                                                               10 INTERNATIONAL MARKETS LIVE INC.,                              Case Number:
                                                                  dba iMARKETSLIVE,                                       2:20-cv-00866-JAD-BNW
                                                               11
                                                                                             Plaintiff,           DECLARATION OF SCOTT HUSS IN
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12                                                   SUPPORT OF DEFENDANT’S
HAYES | WAKAYAMA




                                                                        vs.                                        MOTION TO DISMISS OR, IN THE
                       4735 S. Durango Drive, Suite 105




                                                               13                                                   ALTERNATIVE, MOTION TO
                           Las Vegas, Nevada 89147




                                                                  SCOTT HUSS, an individual,
                                                                                                                        TRANSFER VENUE
                                                               14
                                                                                             Defendant.
                                                               15

                                                               16 DECLARATION OF SCOTT HUSS IN SUPPORT OF DEFENDANT’S MOTION TO
                                                                      DISMISS OR, IN THE ALTERNATIVE, MOTION TO TRANSFER VENUE
                                                               17
                                                                        I, SCOTT HUSS, declare and state as follows:
                                                               18
                                                                        1.       I am over 18 years of age and have personal knowledge of the following facts
                                                               19
                                                                  and would, if called, testify as follows:
                                                               20
                                                                        2.       I am a resident of Miami, Florida, and I am domiciled in Miami.
                                                               21
                                                                        3.       I have never lived in Nevada.
                                                               22
                                                                        4.       I have no family that lives in Nevada.
                                                               23
                                                                        5.       I do not own any investment properties or business interests in Nevada.
                                                               24
                                                                        6.       I have never entered into any contracts with anyone in Nevada.
                                                               25
                                                                        7.       I have never conducted any business in Nevada.
                                                               26
                                                                        8.       I have never sent anything or anyone to do business in Nevada.
                                                               27

                                                                                                          Page 1 of 2
                          Case 2:20-cv-00866-JAD-BNW Document 15-2 Filed 06/19/20 Page 3 of 3



                                 9,     I have never communicated with an office of the Plaintiff in Nevada or
                      2 c 11ductcd any business contracts with Plaintiff in Nevada.
                      3          Pursuant to NRS 53.045, I declare under penalty of perjury under the laws of the
                      4 State of Nevada that the foregoing is true and correct, except for those facts stated upon
                      5 information and belief, which I believe to be true.
                      6          Dated this   /S-- day of June, 2020.
                      7

                      8
                      9

                     10
                     11
              i-..   12
~ ~
< S;
     :a
)--4 -~
        V1

        ~
              §'
                     13

~iH
:;.;    0    z - 15
                     14
j.lo,   ~Oil~~

   >~~
-Cl} V1
        16
~ ~j~
~~            ;      17
                     18

                     19
                     20
                     21
                     22

                     23

                     24
                     25

                     26
                     27
                                                                        Page 2 of 3
